DETAILED ACTION
In response to remarks filed 17 December 2020
Status of Claims
Claims 1-17 and 19-22 are pending;
Claims 1, 16 and 20 are currently amended;
Claims 2-15, 17, 19, 21 and 22 were previously presented;
Claim 18 is cancelled;
Claims 1-17 and 19-22 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 17 December 2020 have been fully considered but they are moot since a new reference has been introduced to reject the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838).
As to Claim 1, Mailhot discloses a stormwater system, comprising:
An end cap (Figure 10) configured to attach to an end of a chamber body to form a lateral wall of a stormwater chamber configured to contain stormwater and defined by the chamber body and the end cap (Figure 10), the end cap comprising:
A corrugated frame comprising one or more corrugations defined by one or more sets of alternating peaks (#56) and valleys (#58).
However, Figures 10 and 11 of Mailhot are silent about one or more valley reinforcements disposed down a center axis of the valleys and running over a top surface of the corrugated frame. Figure 6 of Mailhot discloses one or more valley reinforcements (#36A) disposed down a center axis of the 
Furthermore, Mailhot as modified (See above paragraph) is silent about one or more ribs disposed in one or more of the valleys and configured to increase a resistance of the frame to bending. Moore Jr discloses one or more ribs (#32) disposed in one or more of the valleys (#26) and configured to increase a resistance of the frame to bending. Mailhot and Moore Jr are analogous art because they are from the same field of endeavor (i.e. corrugated frames). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more ribs disposed in one or more of the valleys and configured to increase a resistance of the frame to bending. The motivation would have been to strengthen the valleys. Accordingly. Mailhot as modified teaches one or more valley reinforcements running over a top surface of the corrugated frame; one or more ribs disposed in one or more of the valleys and configured to increase a resistance of the frame to bending.
As to Claim 2, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) are disposed on an exterior of the end cap.
As to Claim 3, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) are disposed on an interior of the end cap.
As to Claim 4, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more valley reinforcements further run over a rear surface of the corrugated frame (The valley reinforcements in Figure 6 of Mailhot run from the front, top and rear).
As to Claim 5, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more valley reinforcements are tapered along at least one of a width or a height (Mailhot: Figure 6).
Claim 6, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein at least one of the one or more ribs (Moore Jr: #32) is disposed at an angle relative to a corresponding one of the peaks (They are almost perpendicular).
As to Claim 7, Mailhot as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs. However, Mailhot as modified is silent about at least two of the plurality of ribs are disposed at different angles relative to corresponding ones of the peaks. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to have at least two of the plurality of ribs are disposed at different angles relative to corresponding ones of the peaks since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to Claim 8, Mailhot as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs, and at least two of the plurality of ribs are disposed a same angle relative to corresponding ones of the peaks.
As to Claim 9, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs (Moore Jr: #32) comprise a plurality of ribs. However, Mailhot as modified is silent about more of the plurality of ribs are disposed in at least one of the valleys as compared with at least one other of the valleys. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to provide more of the plurality of ribs are disposed in at least one of the valleys as compared with at least one other of the valleys since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to Claim 10, Mailhot as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Mailhot as modified also teaches wherein the at least one of the valleys is closer to a center axis of the frame than the at least one other of the valleys (Mailhot: Figure 10).
Claim 11, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified also teaches wherein the one or more ribs comprise a plurality of ribs (Moore Jr: #32), and a same number of the plurality of ribs are disposed in at least two of the valleys.
As to Claim 12, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Mailhot as modified teaches further comprising one or more sub-corrugations (#60) disposed in the valleys.
As to Claim 13, Mailhot as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Mailhot as modified also teaches wherein the one or more sub-corrugations (#60) are tapered along at least one of a width or a height.
As to Claim 14, Mailhot as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). However, Mailhot as modified also teaches wherein the one or more sub-corrugations (#60) comprise a plurality of sub-corrugations, and at least two of the plurality of sub-corrugations have different heights.
As to Claim 20, Mailhot discloses a stormwater system, comprising:
An end cap (Figure 10) configured to attach to an end of a chamber body to form a lateral wall of a stormwater chamber configured to contain stormwater and defined by the chamber body and the end cap, the end cap comprising:
A corrugated frame comprising one or more corrugations defined by one or more sets of alternating peaks (#56) and valleys (#58); and 
Wherein the top surface, a front surface, and a rear of the corrugated frame surround a recess (#54) configured to receive latch ridges from a stormwater chamber (The recess is “capable of” receiving latch ridges from a stormwater chamber).
However, Figures 10 and 11 of Mailhot are silent about one or more valley reinforcements running over a top surface and onto a rear surface of the corrugated frame. Figure 6 of Mailhot discloses one or more valley reinforcements (#36A) running over a top surface and onto a rear surface of a corrugated frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also provide one or more valley reinforcements running over a top surface and onto a rear surface of the corrugated frame to further reinforce the entirety of the valleys. 
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838); and further in view of DiTullio at al (United States Design Patent No. D840,499).
As to Claim 15, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes. DiTullio discloses one or more guide lines disposed across peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes (Figure 2). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes. The motivation would have been for aesthetic reasons. Accordingly, Mailhot as modified teaches one or more guide lines disposed across the peaks and valleys such that, from at least one perspective, the one or more guide lines form one or more circular shapes.
Claims 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838) and Vitarelli (United States Patent No. 7,237,981).
As to Claim 16
An end cap (Figure 10) configured to attach to an end of a chamber body to form a lateral wall of stormwater chamber configured to contain stormwater and defined by the chamber body and the end cap, the end cap comprising:
A corrugated frame comprising one or more corrugations defined by one or more sets of alternating peaks (#56) and valleys (#58).
However, Figures 10 and 11 of Mailhot are silent about one or more valley reinforcements disposed in the valleys and running over a top surface of the corrugated frame. Figure 6 of Mailhot discloses one or more valley reinforcements (#36A) disposed in the valleys and running over a top surface of the corrugated frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to also provide one or more valley reinforcements disposed in the valleys and running over a top surface of the corrugated frame to further reinforce the entirety of the valleys. 
Furthermore, Mailhot as modified (See above paragraph) is silent about one or more ribs disposed in one or more of the valleys on an exterior of the end cap that faces away from the chamber body and configured to increase a resistance of the frame to bending; where the one or more ribs are disposed at an angle relative to corresponding one or more of the peaks. Moore Jr discloses one or more ribs (#32) disposed in one or more of the valleys (#26) and configured to increase a resistance of the frame to bending. Mailhot and Moore Jr are analogous art because they are from the same field of endeavor (i.e. corrugated frames). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more ribs disposed in one or more of the valleys on an exterior of the end cap that faces away from the chamber body and configured to increase a resistance of the frame to bending; where the one or more ribs are disposed at an angle relative to corresponding one or more of the peaks. The motivation would have been to strengthen the valleys.
However, Mailhot as modified (See above paragraph) is silent about one or more additional ribs disposed on an interior of the end cap that faces towards the chamber body and the end cap configured to receive a pipe. Vitarelli discloses ribs disposed on an interior of the end cap that faces towards the chamber body and the end cap configured to receive a pipe (Annotated figure A shows the interior of an 
Although Mailhot as modified (See above paragraph) is silent about the ribs disposed at an angle relative to corresponding one or more of the peaks and the one or more ribs are positioned at different diameter positions based on dimensions of a pipe configured to fit into the end cap, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to dispose the ribs at an angle relative to corresponding one or more of the peaks and position and the one or more ribs at different diameter positions based on dimensions of a pipe configured to fit into the end cap since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A motivation to modify the angles and placement of the ribs would be to make the structure better shaped and resistant to receive a desired size of pipe. Accordingly, Mailhot as modified teaches one or more valley reinforcements disposed in the valleys and running over a top surface of the corrugated frame; one or more ribs disposed in one or more of the valleys on an exterior of the end cap that faces away from the chamber body and configured to increase a resistance of the frame to bending; one or more additional ribs disposed on an interior of the end cap that faces towards the chamber body; whereon the one or more ribs are disposed at an angle relative to corresponding one or more of the peaks and the one or more ribs are positioned at different diameter positions based on dimensions of a pipe configured to fit into the end cap.
As to Claim 17, Mailhot as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). However, Mailhot as modified is silent about wherein the one or more ribs are disposed at greater angles relative to corresponding one or more of the peaks when a diameter of the pipe is smaller. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to dispose the one or more ribs at greater angles relative to corresponding one or more of the peaks when a diameter of the pipe is smaller since a change in the shape of a prior art device is a 
As to Claim 19, Mailhot as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). However, Mailhot as modified is silent about wherein the one or more additional ribs are disposed at greater angles relative to corresponding one or more of the peaks when a diameter of the pipe is smaller. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to dispose the one or more additional ribs at greater angles relative to corresponding one or more of the peaks when a diameter of the pipe is smaller since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A motivation to modify the angles would be to make the structure better shaped and resistant to receive a desired size of pipe.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailhot et al (U.S. Patent No. 8,672,583) in view of Moore Jr et al (U.S. Patent No. 5,890,838); and further in view of DiTullio (United States Patent Application Publication No. 7,806,627).
As to Claim 21, Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about wherein the end cap comprises one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. DiTullio discloses one or more teeth (Edge of opening #108 in #100) configured to engage with one or more latch valleys (#122 of #120) disposed at an end of the chamber body (#120). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the end cap with one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. The motivation would have been to securely engage the elements together. Accordingly, Mailhot as modified teaches wherein the end cap comprises one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body.
As to Claim 22. Mailhot as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Mailhot as modified is silent about a latching mechanism comprising one or more Edge of opening #108 in #100) configured to engage with one or more latch valleys (#122 of #120) disposed at an end of the chamber body (#120). Mailhot and DiTullio are analogous art because they are from the same field of endeavor (i.e. corrugated chambers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a latching mechanism comprising one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body. The motivation would have been to securely engage the elements together. Accordingly, Mailhot as modified teaches a latching mechanism comprising one or more teeth configured to engage with one or more latch valleys disposed at an end of the chamber body.

    PNG
    media_image1.png
    572
    1244
    media_image1.png
    Greyscale

Figure A.Corrugated frame (Vitarelli)

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678